Citation Nr: 1514440	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  13-06 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1. Entitlement to service connection for a foot disorder, to include pes planus and plantar fasciitis.

2. Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1982 to November 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

Although the Veteran expressly claimed service connection for plantar fasciitis, the record reveals he was treated in service for pes planus.  Additionally, the RO misinformed the November 2012 VA examiner that the Veteran is service connected for pes planus.  Given these facts, the Board has broadened the scope of his claim to afford him the maximum possible benefit.

The Veteran testified before the undersigned in March 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified he received treatment for his claimed disorders at Tripler Army Medical Center since 2008.  The claims file only contains records from 2008, so remand is warranted to obtain the remaining records.  Additionally, he testified he received VA treatment in Hawaii, so remand is necessary to obtain these records as well.

The VA examinations are flawed.  The sleep apnea examiner found no nexus between the Veteran's disorder and its relation to service simply because of the passage of time between separation and diagnosis.  The foot disorder is flawed as explained above.  For these reasons, VA will examine the Veteran again before deciding the appeal.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his foot disorder or sleep apnea that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.

In particular, obtain the following:

(a) The Veteran's May 2009 VA Form 21-4142 details treatment at the Naval Medical Center in Portsmouth, Virginia.  These records are not contained in the Veteran's service treatment records, so the RO must attempt to obtain them.
(b) All treatment records from Tripler Army Medical Center dated after December 2008. 
(c) All records from the VA Pacific Islands Health Care System.  

2.  Schedule the Veteran for VA examinations to determine the nature and etiologies of his foot disorder and sleep apnea with an examiner DIFFERENT FROM the 2012 examiners.  The following considerations govern:

a.  The claims folder, and a copy of this Remand, will be made available to the examiners who must acknowledge such receipt and review in any report generated as a result of this Remand. 

b.  The examiners must state the medical and factual basis or bases for any opinions rendered based on their clinical experience, medical expertise, and established medical principles, and with identification of the evidence.

c.  If the examiners find they cannot provide a requested finding without resort to pure speculation, they must provide a complete rationale for any such opinion.  They must indicate whether their inability to provide such an opinion is a result of such factors as: (i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.

d.  The foot examiner's attention is called to the following evidence:

(i) The Veteran is NOT service connected for pes planus or right Achilles tendonitis.  However, the Veteran's service treatment records show treatment for these conditions.

(ii) The Veteran testified to his limited treatment options while on board his stationed vessels and the painful boots he wore.    
e.  The foot examiner must first diagnose any current foot disorder, including, but not limited to, plantar fasciitis and pes planus.  

For each disorder diagnosed, was the disorder incurred in or is it etiologically related to the Veteran's period of service? 

The examiner must PROVIDE A FULLY REASONED EXPLANATION FOR ANY OPINION.

f.  The sleep apnea examiner's attention is called to the following evidence:

(i) The 2012 examiner's conclusion that service did not cause the Veteran's sleep apnea because of the date of diagnosis is wrong.  Symptoms, not treatment, are the criteria to be assessed.  

(ii) The multiple lay statements regarding the Veteran's disrupted sleep. 

g.  The sleep apnea examiner must PROVIDE A FULLY REASONED EXPLANATION FOR THIS QUESTION:

Was the Veteran's sleep apnea incurred in or is it etiologically related to his period of service? 

4.  Review the medical examination reports obtained to ensure that the Remand directives have been accomplished, and return the case to the examiners if all questions posed are not answered.

5.  Readjudicate the claim.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kelli Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




